DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“the plurality of plasmonic contact electrodes have an electrode length less than the wavelength of an optical input” (claim 1), 
“each of the plasmonic contact electrodes takes the form of an antenna selected from either a parallel dipole or a monopole” (claim 2), 
“the plasmonic contact electrodes have an electrode width that is variable” (claim 3), 
“electrode width..less than the wavelength of the optical input” (claim 4), 
the optical input is in a frequency range from about 0.1THz to 10THz” (claim 5), 
“at least one side of each of the plasmonic contact electrodes within each independent array are electrically interconnected” (claim 6), 
“the first thin layer of the semiconductor substrate includes at least one material selected from the list consisting of: sapphire. silicon (Si), germanium (Ge). silicon germanium (SiGe),… indium phosphide ( InP), Graphene or compounds thereof” (claim 8), 
“the first thin laver of the semiconductor substrate includes a low-defect thin film with a crystalline structure that is grown on the second thicker layer” (claim 9), 
“each of the array gaps are overlaid by one of either a metallic or dielectric coating disposed atop the dielectric passivation layer” (claim 14), 
“a reflective layer embedded within the semiconducting substrate such that the plasmonic contact electrodes and the reflective layer form an optical cavity such that the quantum efficiency of the photoconductive device is improved” (claim 15), 
“the reflective layer is formed from a material selected from: metallic, dielectric and semiconducting” (claim 16), and 
“the antenna assembly includes a first antenna terminal coupled to a first lead of an electrical source and a second antenna terminal coupled to a second lead of the electrical source, and wherein the structure further comprises one of the following structures: wherein the photoconductor assembly is at least partially .

Information Disclosure Statement
The information disclosure statement filed 29 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 29 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
29 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 29 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Nagel (US 2011/0080329) teaches a photoconductive device for emitting or detecting terahertz (THz) radiation (Abstract), comprising:
a semiconductor substrate (substrate; semiconductor);
an antenna assembly fabricated on the semiconductor substrate (for example 29, 39, 49, 59); and
a photoconductor assembly fabricated on the semiconductor substrate and coupled to the antenna assembly, the photoconductor assembly includes one or more plasmonic contact electrodes (micro-electrodes with sub-wavelength spacing; Fig. 10; [0065]);

Nagel further teaches the one or more plasmonic contact electrodes are arranged so that the intensity of the optical input from the at least one optical source is concentrated near the plasmonic contact electrodes such that a high concentration of photo-generated electron-hole pairs are located in the immediate vicinity of the plasmonic contact electrodes ([0066]).
The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a photoconductive device for emitting terahertz (THz) radiation comprising: namely, the photoconductive device is configured such that charge carriers are generated in the semiconductor substrate adjacent the plasmonic contact electrodes in response to the optical input that impinges upon the photoconductor assembly and the plasmonic contact electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884